Appellate Docket Number: \'• ;:       .       j        .                   _J]— C\/




                                .     .                5                                                ~                                                              !       F» 1-..
    Companion Case No.:

                                                                                                                                                                                     re*4S


Amended/corrected statement:                                    DOCKETING STATEMENT (Civil)                                                                  CH»*TOPHE„A
                                                                                                                                                             """
                                                  Appellate Courtf. '; '                                         •                     f f}PP«-«J **\
                                                                                                        First Name:
FirstName:             gpv> * «-"             p M* /                                                    Middle Name: j SAsSIPSI                     .       -i.        ^                     -•-•-   I
Middle Name: |                                                                                          Last Name: [
Last Name:                                                                                              Suffix:

Suffix: f"7'.',"•-Tl                                                                                    Law Firm Name-

ProSe:                                                                                               Address 1:                I
                                                                                                        Address 2:                {
                                                                                                        City:                     In
                                                                                                        state:       pqgx^"."           LILLE LI ziP+4: E L-/LVL : 1 I
                                                                                                        Telephone:                lZL3. ££&.&&& -..,..".
                                                                                                        Fax:         i_       '    '                    •
                                                                                                        Email: [^                      . .    . "                 •'       '
                                                                                                        SBN:         K~'           '
                                                                                                        IV. Appellee Attorney(s)
•     Person    ^Organization (choose one)                                                              .0 Lead Attorney
                                                                                                        FirstName:   j ~v/i "." *
First Name-                                                                                             Middle Name: [. ' ' ™ LLIZ "" -                                                  I       L!
Middle Name:                                       .....J.............   ......i...............   ...   Last Name:                QJ £02ft              ' \V .'. LULL ,.                             j
Last Name:                                                                                              Suffix:

Suffix: ISil*                                                                                           Law Firm Name:"

ProSe: Q
 roSe: O                                                                                                                                     5 'yj/\j> ^//'j


                                                                                                        State:       7. vt-                    J ^ip-rt:
                                                                                                                                                 Zip+4:           '
                                                                                                        Telephone:                j. 7/3 2^3^7


                                                                                       Page 1 of 7
V. Perfection Of Appeal And Jurisdiction

 Nature ofCase (Subject matter ortype ofcase): [_"             .      .'               ,
Date order orjudgment signed:        ".-,.:                                Type ofjudgment: [*
Date notice ofappeal filed in trial court: f/Q/7 6/ 3L0 t~C~                      J
Ifmailed to the trial court clerk, also give the date mailed: [
Interlocutory appeal of appealable order: Q YesJ3*No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):
r~            mmm
Accelerated appeal (See TRAP 28):            • Yes «0^°
Ifyes, plea         if            r oiher basis TO^which appeal is accelerate I
      W^m^mMim^MMm^Mi'M                             M^mw^^ww                                %|lsWSi''1'i^S^                                                  P^plPi
                                                          asjffisstaL


Parental Termination or Child Protection? (See TRAP 28.4): • Yes 0No

Permissive? (See TRAP 28.3):                  DYes J2^J0
If yes, please specify statutory or other basis for such status:
                                                                                                                                                             -n--_    -„,.-.• -

f'^^^^wH^^ww^^W'w^'tf*'                                                                                                        *?(^pB. w^^,f»m^:vi


Agreed? (See TRAP 28.2):                      D Yes J2^Jo
Ifyes, please specify statutory or other basis for such status:
f!^^&^^^^^^^^i^w^ww^^w^s: iSSLfiSkil^^                                                                                         'i.^SRiMiSwA iScf3S£i*Ksiasil> "   "" "~^ , 1


Appeal should receive precedence, preference, or priority under statute orrule:             5^a LJ No
If yes, please specify statutory or other basis for such status:


Does thiscase involve an amount under $100,000? J^TYes QNo
Judgment ororder disposes ofallparties and issues: J2"~Yes QNo
Appeal from final judgment:                             .^Q"Yes riNo
Does the appeal involve the constitutionality orthe validity ofa statute, rule, or ordinance? ^f^Yes [~]No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:              JSfres • No                      ii yes, uaie nicu.        t


Motion to Modify Judgment:          J2*es DNo                       If yes, date filed:«      t-^M
                                                                                                     iLiSrLl iBw
Request for Findings OfFact        J3"Yes DNo                       If yes, date filed:       %'!$ ts|jMjJiJ
and Conclusions of Law:

Motion to Reinstate:
                                   J^es QNo                         If yes, date filed:      I*f     •...'"
                                                                                                            _i^s-s\
                                                                                                              •.   •.


                                                                                             II? :^p%ifi?if
Motion under TRCP 306a:
                                    D Yes J2fNo                     If yes, date filed:
                                                                                                                        "•'• J- i

Other:                              QYes DNo
If other, please specify
                                               "                              '       " "




V|l. Ir.ili-,>ent.\ Of Part;: 'Attach fiit-*umpcd copy '.»{ a!'fij«vit. «u;l extension nation if rileJ. i

Affidavit filed intrial court:     Q^Ves •         No              Ifyes, date filed: [] /                              ,,
Contest filed in trial court:      J^Yes • No                      If yes, date filed

Date ruling on contest due 151

Ruling oncontest: • Sustained          Qj Overruled                Date ofruling: [jX\_®§]fk0IT:
                                                                    Page 2 of 7
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?                                   • Yes [E]/No
If yes, please attach a copy ofthepetition.


                                                                                                                              . v !;.
Date bankruptcy filed:                                                                 Bankruptcy Case Number:




IX. •Trial Cbuft?A'hdiRecord

Court: ^                                                                   .                  Clerk's Record:
County:                      .,.:.>'                                  !.__--       .          Trial Court Clerk: •District              [^/County
Trial Court Docket Number (Cause No.): k                                                    : Was clerk's record requested?             QYes fj No
                                                                                              Ifyes, date requested: [7157 J&%                  ,;/'
Trial Judge (who tried ordisposed of case):                                                   Ifno, date it will berequested:
FirstName:       ,       i       :;                    .                               3      Were payment arrangements made with clerk?
Middle Name:
                                                                                                                                            •Yes QNo ^Indigent
Last Name:           _- ^                                             ..       . '.-.la (Note: No request required under TRAP 345(a),(b))
Suffix:

Address 1:

 Address 2:

 City:                                                                                  I
 State:   Te           ' L T .3 Zip+ 4: I. ' ; 'O,- V
 Telephone: "'• •' ' >P"j'- fl ext lL ''
 Fax:

 Email:                                       :,. !.       : ••   .




 Reporter's or Recorder's Record:
 Is there areporter's record?          QYes Qf No
 Was reporter's record requested?      DYes Q^o
 Was there a reporter's record electronically recorded? QYes Q No
 If yes, date requested: j

 Ifno, date it will be requested: jT •     .             1
 Were payment arrangements made with the court reporter/court recorder? QYes Q No Qfridigent




                                                                                       Page 3 of7
 Q*Court Reporter                          • Court Recorder
 • Official                                • Substitute


 FirstName:         j'./LAJ LL! 977 L. " '71                 7771
 Middle Name: \                        ^                777
 LastName:                        ;                                         ~
 Suffix: "L             "
 Address 1:
 Address 2:         j•• -. 'y ~-—•"—-—•——            —-.-- • ?              —j
City:         ^^^B^^^BSMSSSMMS^M
State: |              "• Zip+4: "'
Telephone': •   _   "_j} ext. fv
 Fax:      j   -.     . .•-•..,       _j
Email:


X. Supersedeas Bond

 Supersedeas bond filed: Q Yes 0^No             If yes, datefiled:
 Will file: • Yes •         No


XI. Extraordinary Relief

Will you request extraordihary relief (e.g. temporary or ancillary relief) from this Court?                Q^es • No
 If yes, briefly state the basis for your request.


XII: Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
Jfr||!jf|C0tfi^|f^pi^ljf^J|||||; ^|!f*fL      .•."'.'""•-'""•"'
Should this appeal be referred to mediation? ^/y f-, N
                                                                 'ttwx;.
It no, please specify:|j
Has the case been through an ADR procedure? QYes •                         No
Ifyes, who was the mediator? £ ': 77 I, 7 '_7 7 L 7'-'                                   7 ~~7                         L7      I77L 7
What type ofADR procedure?                 . . -.|J .--..;
Atwhat stage did the case gothrough ADR? Q'Pre-Trial                       •Post-Trial        •Other
If other, please specify;

Type ofcase? 73 7 ^^ZSIS \ 7*. .". 777' .7" L 7 ." 177 L L                                                              7L77
Give a briefdescription ofthe issue to be raised on appeal, the relief sought, and Ihe applicable standard for review, ifknown (without
prejudice to the rightto raise additional issues or request additional relief):



How was the case disposed of? r" Cf                          . ... ...
                                                                            ' '
                                                                            •_.   ..
                                                                                       A'f"
Summary ofreliefgranted, including amount of money judgment, and if any, damages awarded.
If money judgment, what was the amount? Actual damages: j                              /^J^^           J
Punitive (or similar) damages: [ _• f]j 'QrtJL _ 1
                                                                           Page 4 of 7
 Attorney's fees (trial): ^_
 Attorney's fees (appellate): Q                fI9


 Other:      L
 If other, please specify '



Will youchallenge this Court's jurisdiction?     •Yes     • No
Does judgment have language that one ormore parties "take nothing"? Dr^Yes Q No
Does judgment have aMother Hubbard clause? QYes J24fo
Other basis for finality? £ 77L77L77777                 77 77                                                        [     ;
Rate the complexity ofthe case (use 1for least and 5for most complex): • 1 • 2 • 3 £%% • 5
Please make my answer tothe preceding questions known toother parties inthis case.          ,0Yes •     No
Can the parties agree on an appellate mediator? ^rfes QNo jfP fo^tlfa
Ifyes, please give name,address, telephone, fax and email address:
Name;Address                                               Telephone                    Fax '                      Email
^ l ^ S ^ fMMWifmwwM w^mmmmemsem                                                        rnmsmsiMSM                 mm
Languages otherthanEnglish in which the mediator should be proficient:
Nameof person filing out mediation sectionof docketing statement:



XIII. Related Matters

List any pending orpast related appeals before this orany other Texas appellate court bycourt, docket number, and style.

Docket Number:                    _                                          TrialCourt:!

  Style: |ll|jj^^
     Vs. "




                                                            Page 5 of 7
\:\, "Pn» n.>jiu"rt..j;rarir i'r.Mnplesc v-cnoi] ifAlios »»iLe 1«. Sid.'flh. or I4U- Courts of \ppoaM
The Courtsof Appeals listedabove, in conjunction with the State Bar of TexasAppellate SectionPro Bono Committee and local Bar
Associations, are conducting a program to place a limitednumberof civil appealswith appellate counselwho will represent the appellant in
the appeal before this Court.

ThePro BonoCommittee is solelyresponsible for screening and selecting the civilcasesfor inclusion in the Program basedupona numberof
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, thatcounsel will take overrepresentation of the appellant or appellee without charging legalfees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk'sOffice or on the Internetat
www.tex-app.prg. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that ifyou submityour case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
yourcase andthat pro bono counsel can be found to represent you. Accordingly, you should not forego seeking othercounsel to represent you
in this proceeding. By signingyour name below,you are authorizing the Pro Bono committee to transmitpubliclyavailable facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its poolof volunteer appellate
attorneys.
Do you want this case tobeconsidered for inclusion inthe Pro Bono Program?               J^rYes Q No

Do you authorize the Pro Bono Committee to contactyour trial counselof record in this matter to answer questions the committee may have
regarding the appeal? JIJYes • No
Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department ofHealth and Human Services Federal Poverty Guidelines?              • Yes ^J^*No
These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee?^0Yes ED No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
ah affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).

  Affif(*n+ d4 fart- $U 3>uff,'UM+- nokGL /V fifftyfe*** fm*XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served onthe following lead counsel for allparties to the trial
court's order orjudgment asfollows on F"                . ig-1 .



Signature of counsel (or prose party)                                       Electronic Signature: I
                                                                                   (Optional)

                                                                            State Bar No.:
Person Served

Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service mustbe signed by the person whomade the service andmust
state:

                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                              (3) if the person served is a party's attorney, the name of the party represented by thatattorney

Please enter the following for each person served:


Date Served:         _;* ', ""                    ,
Manner Served:        .-', :, ;'.'-'

FirstName:

Middle Name: [_' " ~p-j" . L .". .'. L'77
Last Name:          / , \ ) l \- -'* ' " ' [ • 27                 " •
Suffix:

Law Firm Name: fA'LbgS, >t& >\*Carel* "> CQf>"n At U?rMjL
Address 2:

City:                  Hv^X-=:"
State     Tex: •/                      " Zip+4:
Telephone: g'MMEIKI?gX711
Fax: [3HMFS36
Email: ^MX'SE^:S2c.7M^*:7^i
IfAttorney, Representing Party's Name:] ,"' 7 "V """ "-                            "•"'" ffi M\gf |f ULC MOm&s-rf f^7^




                                                                 Page 7 of 7